Title: To Thomas Jefferson from Oliver Wolcott, Jr., 31 December 1793
From: Wolcott, Oliver, Jr.
To: Jefferson, Thomas



Sir
Treasury Department Comptroller’s office Decemr. 31: 1793.

I have the honour to enclose three copies of the Statement and Report on your account, with the account of the Bank of the United States with your department, and to be with perfect respect, Sir, Your obedt. Servt.

Oliv. Wolcott Jr.


One of the copies not being at present compleated, will be sent in the course of the morning.

